United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, STOCKDALE
STATION, Bakersfield, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2249
Issued: June 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2008 appellant filed a timely appeal from a June 25, 2008 decision of the
Office of Workers’ Compensation Programs denying her claim for a recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant had a recurrence of disability between April 25 and June 6,
2008 causally related to her accepted emotional condition.
FACTUAL HISTORY
On May 10, 2000 appellant, then a 42-year-old letter carrier, filed a claim for an
emotional condition. She alleged that on February 19, 2000 she was sexually assaulted by a
male stranger as she delivered her route. The assailant asked appellant for the time as she sat in
her delivery vehicle. As she turned to check her pager for the time, he stepped into the truck and
grabbed her right thigh and buttocks. Appellant pushed the assailant out of her delivery vehicle,
told him that she was calling the police and he left the scene. In an August 29, 2000 report,

Dr. S.A. Manohara, an attending Board-certified psychiatrist, stated that appellant was having
nightmares and he provided a history of the February 19, 2000 assault. He diagnosed posttraumatic stress disorder (PTSD). The Office accepted her claim for PTSD for the February 19,
2000 employment incident. Appellant received compensation for lost wages from March 2 to
July 6, 2000. She returned to regular work on July 12, 2000. Appellant continued to see
Dr. Manohara.
In 2008 appellant filed a claim for a recurrence of disability, for the period April 25 to
June 6, 2008, due to the February 19, 2000 injury.
By letter dated March 6, 2008, the Office asked Dr. Manohara to provide a detailed
narrative report with a rationalized explanation as to whether appellant had any residual
disability or medical condition causally related to the February 19, 2000 employment injury.
In form reports dated April 21 and 29, 2008, Dr. Manohara diagnosed PTSD and
indicated that appellant was disabled from April 16 to June 16, 2008. He checked the block
marked “yes,” indicating that appellant’s condition was causally related to the accepted claim.
On May 12, 2008 the Office asked appellant to provide additional evidence in support of
her recurrence of disability claim, including an explanation from Dr. Manohara as to why he
found her totally disabled beginning April 16, 2008 and how her disability in 2008 was causally
related to her accepted February 19, 2000 PTSD. It asked her for a statement describing the
employment factors that caused her disability in 2008. Appellant responded that a series of
incidents beginning on July 16, 2007 caused Dr. Manohara to place her off work on
April 16, 2008. She alleged that on July 16, 2007 Jas Brar, her supervisor, became angry at her
for calling in sick. Mr. Brar had a negative attitude toward her since that time whenever she was
sick or on work restrictions. Appellant described incidents of alleged harassment by Mr. Brar.
She alleged that harassment by Mr. Brar brought back memories of the February 19, 2000
assault. Appellant noted that her assailant in 2000 was never apprehended and she felt that
Mr. Brar could “attack” her and “get away with it too.”
In a May 29, 2008 report, Dr. Manohara stated that he saw appellant every two to four
weeks in 2008. Appellant was experiencing depression and anxiety due to problems at work,
primarily involving Mr. Brar. Dr. Manohara diagnosed PTSD and major depression which was
worsened by unspecified incidents between appellant and Mr. Brar. He stated that she was
totally disabled beginning April 25, 2008.
By decision dated June 25, 2008, the Office denied appellant’s claim for a recurrence of
disability on the grounds that the medical evidence failed to establish that her disability from
April 25 and June 6, 2008 was causally related to the February 19, 2000 employment-related
PTSD.1

1

Subsequent to the June 25, 2008 Office decision, additional evidence was associated with the file. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.

2

LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”2 An employee who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which he or she claims compensation is
causally related to the accepted injury. This burden of proof requires that an employee furnish
medical evidence from a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disabling condition is causally related to the employment
injury and supports that conclusion with sound reasoning.3 Where no such rationale is present,
medical evidence is of diminished probative value.4
ANALYSIS
Appellant has the burden to provide medical evidence establishing that she sustained a
recurrence of disability from April 25 to June 6, 2008 causally related to her accepted PTSD
sustained on February 19, 2000.
The Office asked appellant to explain the work factors that caused her disability in
April 2008. She alleged that harassment by Mr. Brar beginning in July 2007 regarding her use of
sick leave, her work restrictions and other unspecified matters brought back memories of the
February 19, 2000 assault. Appellant stated that her assailant was never apprehended and she
felt that Mr. Brar could “attack” her and “get away with it too.”
In form reports dated April 21 and 29, 2008, Dr. Manohara diagnosed PTSD and
indicated that appellant was disabled from April 16 to June 16, 2008. He checked the block
marked “yes,” indicating that appellant’s condition was causally related to the accepted
February 19, 2000 PTSD. The Board has held that a physician’s opinion on causal relationship
which consists only of checking “yes” to a form report is of diminished probative value on the
issue of causal relationship.5 These reports do not establish that appellant had a recurrence of
disability from April 25 to June 6, 2008 causally related to her accepted PTSD on
February 19, 2000. In a May 29, 2008 report, Dr. Manohara diagnosed PTSD and major
depression which was worsened by unspecified incidents between appellant and Mr. Brar. He
stated that she was totally disabled beginning April 25, 2008. Both appellant and Dr. Manohara
attributed her disability beginning April 25, 2008 to problems with her supervisor. Appellant
attempted to link her emotional condition and disability in 2008 to the February 19, 2000 assault
by asserting that incidents involving Mr. Brar brought back memories of the assault. She noted
that the assailant in 2000 was never caught and Mr. Brar was able to harass her at work and “get
2

R.S., 58 ECAB ___ (Docket No. 06-1346, issued February 16, 2007); 20 C.F.R. § 10.5(x).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

See Ronald C. Hand, 49 ECAB 113 (1957); see also Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

5

See Gary J. Watling, 52 ECAB 278, 280 (2001).

3

away with it.” However, Dr. Manohara did not provide any medical rationale supporting
appellant’s assertion of a causal relationship between the February 19, 2000 assault and accepted
PTSD and her problems with Mr. Brar in 2008. The evidence does not establish that appellant
had a recurrence of disability on April 25, 2008 which constituted a spontaneous return or
increase of disability due to the February 19, 2000 employment injury without intervening cause.
The evidence establishes that her allegations against Mr. Brar are an intervening cause of her
2008 disability. Appellant has failed to establish that she had a recurrence of disability between
April 25 and June 6, 2008 causally related to her February 19, 2000 employment-related PTSD.
Therefore, the Office properly denied her recurrence of disability claim.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she had
a recurrence of disability from April 25 to June 6, 2008 causally related to her February 19, 2000
accepted PTSD.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 25, 2008 is affirmed.
Issued: June 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

